Citation Nr: 1640418	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  09-34 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for strokes and their residuals, to include as due to exposure to herbicides and as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969, with confirmed service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This matter was most recently before the Board in March 2016, when it was remanded for further development.

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for a colon disability, to include as due to service-connected posttraumatic stress disorder (PTSD), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

In the March 2016 remand, the Board noted that the Veteran's contentions included that a stroke was caused by a 2004 gastrointestinal bleed due to a colon disability that was etiologically related to the Veteran's service-connected PTSD.  The Veteran was previously denied service connection for a colon disorder.  The Board determined that the issue of whether new and material evidence had been received to reopen the claim for service connection for a colon disability had been raised by the record, and that the issue should be decided before the Board could decide the present issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

There is no indication development has been done regarding the claim for service connection for a colon disability.  Therefore, the Board finds the present issue is still not ready for appellate review.  See 38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide all required notice in response to the application to reopen a claim for service connection for a colon disability, to include as due to service-connected PTSD.

2. The AOJ should undertake all indicated development and adjudicate the issue of whether new and material evidence has been received to reopen a claim for service connection for a colon disability, to include as due to service-connected PTSD.

3. The AOJ should then review the record and readjudicate the claim on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




